 

7 Pil
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
SEP 3 0 2019
UNITED STATES DISTRICT COURT

CLERK. US mistaier COURT
SOUTHERN DISTRICT OF CALIFORNIA |SQUTHERN oie Tigict GP Ca iki mnin

 

 

BY EI. ineneen
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
ERIC GUARDADO SOLIS (1) Case Number: 18CR4674-CAB

WILLIAM R. BURGENER
Defendant’s Attomey
USM Number 80659298

C] -
THE DEFENDANT;
XX] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT SUPERSEDING INFORMATION

L] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
18 USC 2252(a)(4\B) POSSESSION OF IMAGES OF MINORS ENGAGED IN 1

SEXUALLY EXPLICIT CONDUCT

The defendant is sentenced as provided in pages 2 through 6 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s}

 

XX] Count(s) ONE (1) OF UNDERLYING INFORMATION | is dismissed on the motion of the United States.

 

Assessment : $100.00
JL
Mandatory Assessment of $5,000.00 imposed subject to the provisions under the Amy, Vicky and Adam Child Pornography
™ Victims Assistance Act of 2018, 18 USC § 2259A

No fine & Forfeiture pursuant to order filed 6/14/2019 , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

September27), 2019

Date of Imposition of Sentence

 

 

HON?Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

a

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ERIC GUARDADO SOLIS (1) Judgment - Page 2 of 6
CASENUMBER: _ 18CR4674-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
70 MONTHS,

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

SCREEN FOR RESIDENTIAL DRUG AND ALCOHOL PROGRAM (RDAP), ANY MENTAL
HEALTH COUNSELING AVAILABLE WHILE IN CUSTODY AND PLACEMENT IN A FACILITY
WITHIN THE WESTERN REGION (SOUTHERN CALIFORNIA AREA) TO FACILITATE FAMILY
VISITATIONS.

KO

The defendant is remanded to the custody of the United States Marshal.

[] ‘The defendant must surrender to the United States Marshal for this district:
O at A.M. on

 

 

 

L] as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Cl on or before

L1 asnotified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
= “Defendant delivered on “Se
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

18CR4674-CAB
 

a

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ERIC GUARDADO SOLIS (1) Judgment - Page 3 of 6
CASE NUMBER: 18CR4674-CAB

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
TEN (10) YEARS,

7.

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.
The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

UThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable)

LiThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)
The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
|The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)
Ci The defendant must participate in an approved program for domestic violence, (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

18CR4674-CAB

 
 

AO 245B (CASD Rev, 1/19) Judgment in a Criminal Case

 

DEFENDANT: ERIC GUARDADO SOLIS (1) Judgment - Page 4 of 6
CASE NUMBER: 18CR4674-CAB

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the

o

1.

ourt about, and bring about improvements in the defendant’s conduct and condition.

The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

The defendant must answer truthfully the questions asked by their probation officer.

. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

--9- Tf the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

i

1

1

1

0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers),

1. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

2.If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

3, The defendant must follow the instructions of the probation officer related to the conditions of supervision.

18CR4674-CAB

 
 

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: ERIC GUARDADO SOLIS (1) Judgment - Page 5 of 6
CASE NUMBER: 18CR4674-CAB

Cesena ee 7.

SPECIAL CONDITIONS OF SUPERVISION

Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
comply with both United States and Mexican immigration laws.

Report vehicles owned or operated, or in which you have an interest, to the probation officer.

Provide complete disclosure of personal and business financial records to the probation officer as
requested.

Submit your person, property, house, residence, abode, vehicle, papers, computer, social media
accounts, any other electronic communications or data storage devices or media, and effects to search at
any time, with or without a warrant, by any law enforcement or probation officer with reasonable
suspicion concerning a violation of a condition of probation/supervised release or unlawful conduct, and
otherwise in the lawful discharge of the officer’s duties. 18 U.S.C. Sections 3563(b)(23); 3583(d)(3).
Failure to submit to a search may be grounds for revocation; you must warn any other residents that the
premise(s) may be subject to searches pursuant to this condition.

Consent to third party disclosure to any employer, potential employer, concerning any restrictions that
are imposed by the court.

Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e) (1)), which
can communicate date via modem, dedicated connection or cellular networks, and their peripheral
equipment, without prior approval by the court or probation officer, all of which are subject to search
and seizure, The offender must consent to the installation of monitoring software and/or hardware on
any computer or computer-related devices owned or controlled by the offender that will enable the
probation officer to monitor all computer use and cellular data. The offender must pay for the cost of
installation of the computer software.

-Not associate. with; or-have-any. contact with any-known-sex offenders unless-in an approved treatment— -

and/or counseling setting.

Not have any contact, direct or indirect, either telephonically, visually, verbally or through written |
material, or through any third-party communication, with any victims, or the victims’ family, without
prior approval of the probation officer.

Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
unless in the presence of a supervising adult who is aware of the defendant’s deviant sexual behavior
and nature of offense and conviction, with the exception of the offender’s biological children, unless
approved in advance by the probation officer.

18CR4674-CAB

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ERIC GUARDADO SOLIS (1) Judgment - Page 6 of 6
CASE NUMBER: 18CR4674-CAB

10. Not accept or commence employment or volunteer activity without prior approval of the probation

ll.

12.

13.

ne ——l1 4 .

15.

16.

Ht

officer, and employment should be subject to continuous review and assessment by the probation
officer.

Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
frequented by persons under the age of 18, without prior approval of the probation officer.

Not possess or view any materials such as videos, magazines, photographs, computer images or other
matter that depicts "sexually explicit conduct" involving children as defined by 18 U.S.C. § 2256(2)
and/or “actual sexually explicit conduct” involving adults as defined by 18 U.S.C. § 2257(h)(1), and not
patronize any place where such materials or entertainment are the primary material or entertainment
available, ,

Complete a sex offender evaluation, which may include periodic psychological, physiological testing,
and completion of a visual reaction time (VRT) assessment, at the direction of the court or probation
officer. If deemed necessary by the treatment provider, the offender shall participate and successfully
complete an approved state-certified sex offender treatment program, including compliance with
treatment requirements of the program. The Court authorizes the release of the presentence report, and
available psychological evaluations to the treatment provider, as approved by the probation officer. The
offender will allow reciprocal release of information between the probation officer and the treatment
provider. The offender may also be required to contribute to the costs of services rendered in an amount
to be determined by the probation officer, based on ability to pay. Polygraph examinations may be used
following completion of the formal treatment program as directed by the probation officer in order to
monitor adherence to the goals and objectives of treatment and as a part of the containment model.

‘Reside:in-a residence approved in advance by the probation officer, and ‘any changes in residence shall ~~.

be pre-approved by the probation officer.

Defendant will notify the Collections Unit, United States Attorney’s Office, of any interest in property
obtained, directly or indirectly, including any interest obtained under any other name, or entity, including
a trust, partnership or corporation until the mandatory assessment is paid in full.

Notify the Collections Unit, United States Attorney’s Office, before transferring any interest in property
owned, directly or indirectly, including any interest held or owned under any other name, or entity,
including a trust, partnership or corporation.

18CR4674-CAB

 
